Title: Abigail Adams to John Adams, 15 September 1776
From: Adams, Abigail
To: Adams, John


     
      
       Sepbr. 15 1776
      
     
     I have been so much engaged this week with company that, tho I never cease to think of you I have not had leisure to write to you. It has been High Court week with us, judge Cushing and Lady kept here, the judges all dined with me one day and the Bar an other day. The Court sit till Saturday Night, and then were obliged to continue many causes. The people seem to be pleased and gratified at seeing justice returning into its old regular channel again.
     I this week received two Letters, one dated july 27 and another july 29th. Where they have been these two months I cannot conceive, I hear of an other by the Express but have not yet been able to find it. I write now not knowing where to direct to you, whether you are in the American Senate or on Board the British fleet is a matter of uncertainty. I hear to day that you are one of a committee sent by Congress to hold a conference with Lord How. Some say to negotiate an exchange of General Sulivan, others say you are charged with other matters.
     May you be wise as Serpents. I wish to hear from you, the 28 of August was the last date. I may have Letters at the Post office. The Town is not yet clear of the small Pox which makes it dificult for me to get a conveyance from there, unless I send on purpose.
     I only write now to let you know that we are all well, anxiously longing for your return.
     
      As this is a child of chance I do not chuse to say any thing more than that I am Sincerely Yours.
     
    